Exhibit 10.03

 

WellPoint Health Networks Inc.

Management Bonus Plan

 

Pursuant to the authority under Paragraph D.1 of the WellPoint Health Networks
Inc. Management Bonus Plan, effective as of January 1, 2000 (the “MBP”), the
Chief Executive Officer of WellPoint Health Networks Inc. (the “CEO” of the
“Company”) has the full discretionary authority to administer and interpret the
MBP.  The CEO desires to clarify certain provisions of the MBP as described
below, in order to avoid unintended duplication of benefits.  Capitalized terms
used herein, unless otherwise defined herein, shall have the same meaning as set
forth in the MBP.

 

Participants under the WellPoint Health Networks Inc. Officer Change-in-Control
Plan, as amended and restated through December 4, 2001 and as may be amended
from time to time (the “CIC Plan”), may under the terms of the CIC Plan become
entitled to a “guaranteed annual bonus” for the fiscal year in which occurs a
“change in control” (as defined in the CIC Plan) in accordance with Section 2.2
of the CIC Plan, or a “pro-rated bonus” for the fiscal year in which occurs an
“involuntary termination” or “constructive termination” (as defined in the CIC
Plan) in accordance with Section 3.7 of the CIC Plan.  A bonus payable to a
Participant under the MBP in respect of the same period is not intended to
duplicate, nor to be in addition to, a bonus payable to such Participant in
accordance with the terms of Section 2.2 or Section 3.7 of the CIC Plan.

 

Accordingly, the CEO desires to clarify the MBP such that, if any Participant
under the MBP becomes entitled under the terms of the CIC Plan to a “guaranteed
annual bonus” (which may be a pro-rated bonus) pursuant to Section 2.2 of the
CIC Plan in respect of a fiscal year in which occurs a qualifying “change in
control,” the guaranteed annual bonus that is paid to the Participant in
accordance with Section 2.2 of the CIC Plan will be deemed to be the award for
such Participant under the MBP in respect of such fiscal year, and the
Participant shall not be entitled to an additional bonus under the MBP in
respect of such fiscal year.

 

Similarly, the CEO desires to clarify the MBP such that, if any Participant
under the MBP becomes entitled under the terms of the CIC Plan to a “pro-rated
bonus” pursuant to Section 3.7 of the CIC Plan in respect of the fiscal year in
which occurs the Participant’s “involuntary termination” or “constructive
termination” (as defined in the CIC Plan), the pro-rated bonus that is paid to
the Participant in accordance with Section 3.7 of the CIC Plan will be deemed to
be the award for such Participant under the MBP in respect of such fiscal year,
and the Participant shall not be entitled to an additional bonus under the MBP
in respect of such fiscal year.

 

In all cases, only one bonus can be paid to a Participant under the MBP in
respect of any given fiscal year (or in respect of any portion of a given fiscal
year), and in no

 

--------------------------------------------------------------------------------


 

event shall any Participant be entitled to more than one bonus under the MBP in
respect of any given fiscal year (or in respect of any portion of any given
fiscal year).  Thus, if an “involuntary termination” or “constructive
termination” occurs for any Participant during the fiscal year in which a
qualifying “change in control” occurs, then the Participant will be eligible for
an award in respect of the pro-rated guaranteed annual bonus provided for in
Section 2.2 of the CIC Plan, and will not additionally be eligible for an award
in respect of the pro-rated bonus provided for under Section 3.7 of the CIC
Plan.

 

The MBP currently permits the Administrator to pay a pro-rated bonus to
Participants who terminate employment prior to the payment of a bonus as a
result of a reduction in force commencing in the fourth quarter of a fiscal year
(and the prior year’s bonus award and a pro-rata bonus award if such termination
occurs between the start of the next fiscal year and payment of the prior year’s
bonus).  The CEO desires to clarify the MBP such that, if any Participant
terminates employment after the fiscal year in which occurs a qualifying “change
in control” (as defined in the CIC Plan), but within 36 months following such
qualifying “change in control,” and therefore becomes entitled under the terms
of the CIC Plan to a pro-rated bonus pursuant to Section 3.7 of the CIC Plan in
respect of the year of termination, the bonus that is paid to the Participant in
accordance with Section 3.7 of the CIC Plan will be deemed to be the award to
such Participant under the MBP in respect of the fiscal year in which occurs the
Participant’s termination of employment, and the Participant shall not be
entitled to an additional bonus under the MBP in respect of such fiscal year
(but may be entitled to a bonus under the MBP in respect of the preceding fiscal
year in accordance with the terms of the MBP).  Participants who terminate
employment as a result of a reduction in force as described above but who are
not eligible for a pro-rata bonus under Section 3.7 of the CIC Plan in respect
of the year of termination may nonetheless be eligible to receive a bonus under
the MBP in accordance with the terms of the MBP.

 

 

Date: June 28, 2004

 

 

 

 

 

 

By:

/s/ Leonard D. Schaeffer

 

 

 

Leonard D. Schaeffer

 

2

--------------------------------------------------------------------------------